GOODRICH, P. J. (dissenting).
The demurrer raises the question whether several causes of action can be united in the same complaint. Referring to the prayer of the complaint, we find that it demands judgment—First, construing a will, and declaring the rights and powers of the executors, and of several, but not all, of the defendants, as the persons interested in the estate under the provisions of the will; second, the removal of the executors for misconduct, and the appointment of a trustee in their place; third, the reconveyance by one of the defendants of real property which is claimed to have been unlawfully transferred by the executors, and conveyed to her, in fraud of .the rights of the other persons interested in the estate; fourth, the compulsory cancellation by a bank of a mortgage on such real estate, as a cloud on the title, and which was executed to it by one of the defendants, to whom the same was thus unlawfully transferred; fifth, an account by one of the executors, for the value of certain permanent fixtures removed by her, and appropriated to her own use. Clearly, such a union of causes of action in the same complaint is not within or permitted by the provisions of section 484 of the Code of Civil Procedure. They do not belong to the same class; they do not all affect all the parties to the action; they do not arise out of the same transaction; nor are they connected with the same subject of action. Arkenburgh v. Wiggins, 13 App. Div. 96, 43 N. Y. Supp. 294.
I think the judgment should be affirmed.